Citation Nr: 1601267	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-11 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for DeQuervain tenosynovitis neuropathy of the right wrist.


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


In February 2015, the Board remanded the claim for further development and it has since returned for further appellate consideration.


FINDINGS OF FACT

1. The Veteran failed, without good cause, to report for a VA examination that was necessary for a medical opinion regarding the current nature and severity of his service connected disability.

2. The Veteran's DeQuervain's tenosynovitis disability has been productive of no worse than the equivalent of moderate incomplete paralysis during the pendency of the claim.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for DeQuervain's tenosynovitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024(2015), 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA provided pre-adjudicatory notice letter to the Veteran which apprised him of the type of evidence and information needed to substantiate his claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  See May 2008 VCAA Notice Acknowledgement.

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, VA treatment records; as well as lay statements in support of the claim.  In response to the Board's remand, VA scheduled the Veteran for a VA examination in 2015.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384(1993). 

The Veteran failed to report for a scheduled July 2015 VA examination, and he did not provide any explanation or justification for his failure to report for that necessary medical evaluation.  Pursuant to 38 C.F.R. § 3.655 , when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Because the initial rating claim for DeQuervain tenosynovitis neuropathy of the right wrist involves the original claim for compensation, it will be decided based on the existing evidence of record.  See 38 C.F.R. § 3.655(b).  In making this determination, the Board points out that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190(1991) (aff'd on reconsideration, 1 Vet. App. 460(1991)); Olson v. Principi, 3 Vet. App. 480, 483(1992).
 
The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied. 

Merits of the Claim

The Veteran seeks an increase in rating for his service connected DeQuervain tenosynovitis neuropathy of the right wrist, asserting that his symptoms warrant at least a moderate rating.  He contends that he experiences wrist and arm pain daily, from doing minor activities such as typing on the keyboard.  He asserts that the problem not only affects his wrist but his whole arm as well, rendering it useless and numb by the end of the day.  See March 2010 VA Form 9. 
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. §1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592(1995).  However, the current level of disability is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505(2007).

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27(2014).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.
 The Veteran's DeQuervain tenosynovitis neuropathy of the right wrist is assigned a 10 percent evaluation.  This evaluation is under Diagnostic Code 5024-8515.  Diagnostic Code 5024 pertains to tenosynovitis, and Diagnostic Code 8515 pertains to incomplete and complete paralysis of the median nerve. 

Under Diagnostic Code 5024, tenosynovitis will be rated on limitation of motion of affected parts, as arthritis, degenerative except for gout which will be rated under Diagnostic Code 5002.  As directed by 38 C.F.R. § 4.124a , Diagnostic Code 8515 provides for a 10 percent schedular disability rating for mild symptoms involving the median nerve of either the major or minor side.  With moderate symptoms involving the median nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the median nerve, a 50 percent rating is assignable for the major side, and a 40 percent rating is assignable for the minor side.  With complete paralysis of the median nerve, a 70 percent rating is assignable for the major side, and a 60 percent rating is assignable for the minor side. 

Symptoms of complete paralysis are noted to include the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The Veteran was afforded a VA examination in September 2008.  It was noted that the Veteran had several complaints of right wrist pain while in service, after having an IV inserted in his right hand while having non-related surgery.  He complained of nerve-type pain and was told that the pain and sensations would improve within several days.  However, while deployed in Kosovo it progressively got worse.  The Veteran had surgery in January 2008 to release the nerve due to DeQuervain' s tenosynovitis, his symptoms improved for a few months, but now currently has weakness of the right thumb and mild pain in his right wrist.  The examiner noted that the Veteran currently has decreased thumb grip but noted that there is no ankyloses, angulation, nor any gap between any finger and the proximal transverse crease of hand on maximal flexion of the finger.  It is noted that his extremities, (right and left hand and right and left foot) including peripheral pulses are normal.

The Board finds that entitlement to an evaluation of 30 percent is warranted for the right wrist.  First, the wrist did not show symptoms of complete paralysis of either the ulnar or median nerves as described in Diagnostic Codes 8515.  Moreover, the right wrist did not show symptoms of incomplete paralysis that could be said to be severe.  During this time period the Veteran's bilateral ulnar and medial wrist disability were manifested by weakened grip in the thumb; decreased sensation to the right thumb, second digit and third digit of the right hand.  These symptoms caused the Veteran problems with activities such as typing and writing for long periods of time.  Given the Veteran's lay evidence in his VA form 9, however, it is clear that the severity of the Veteran's wrist is not accurately captured by merely looking at the medical evidence of record.  

The Board determines that after a review of all of the evidence of record, these symptoms are moderate in nature.  Moderate incomplete paralysis warrants no more than a 30 percent evaluation under Diagnostic Code 8515.  In coming to this determination the Board is relying on the September 2008 VA examiner's conclusion that the Veteran's right hand is normal with a decreased thumb grip; the Veteran's lay evidence is persuasive that a higher evaluation is warranted than 10 percent.  

However, as the evidence of record does not show complete paralysis or severe incomplete paralysis of the ulnar or median nerves a rating in excess of 30 percent is not warranted during this time period.

Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  In addition, there is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment, such as "marked interference" with employment over and above that which is already contemplated in the assigned schedular ratings.  38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A rating of 30 percent for DeQuervain tenosynovitis neuropathy of the right wrist is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


